DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2020 and March 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.  

The abstract of the disclosure is objected to because undue length; 175 words out of a limit of 150 .  Correction is required.  See MPEP § 608.01(b).  

The disclosure is objected to because of the following informalities: 
para 0049: " a component supply manager may analyzes failure rate data for an automation system using one or more predetermined extension criteria” should be “a component supply manager may analyze failure rate data for an automation system using one or more predetermined extension criteria”
Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
wherein the command is configured to cause the first automation "system to replace at least one hardware component corresponding to the first component type with one or more hardware components corresponding to a second component type" in claim 1, 9, & 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 2 states “programmable logic controller (PLC) that is coupled to a first hardware component and a second hardware component” but inherits the limitations of claim 1 including “replace at least one hardware component corresponding to the first component type with one or more hardware components corresponding to a second component type”.  If a “first hardware component” has been replaced with a “second hardware component” then they can’t both still be connected to the PLC.  For the purposes of examination it is assumed that instead of “coupled” “couplable” was intended.  







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 



Claim(s) 1, 2, 4, 6-10, 12, 14-17, 19, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160224003 A1 (BUSCHMANN) in view of US 20190304212 A1 (Bailey).  


Regarding claim 1, Buschmann teaches a method, … replacement data regarding a plurality of hardware components from a plurality of automation systems, wherein the replacement data describe component replacements of a plurality of component types that are used by the plurality of automation systems (para 0033: “control device 12” has replacement data regarding components from a plurality of automation systems); … and transmitting, by the remote server and in response to determining that the failure rate of the first component type fails to satisfy the predetermined replacement criterion, a command to a first automation system among the plurality of automation systems, wherein the command is configured to cause the first automation system to replace at least one hardware component corresponding to the first component type with one or more hardware components corresponding to a second component type, and wherein the first component type is different from the second component type (para 0009: system can select a replacement for the “faulty system component” with a substitute/(second component type) wherein the substitute is from a plurality and so at least potentially different from the second component type).  
Buschmann does not explicitly teach comprising: obtaining, by a remote server,…; determining, by the remote server, a failure rate of a first component type using the replacement data, wherein the first component type is associated with at least one automation system among the plurality of automation systems; determining, by the remote server, whether the failure rate of the first component type satisfies a predetermined replacement criterion.  
Bailey teaches comprising: obtaining, by a remote server (Fig. 1 Device 102, para 0028: system can include “a central server”),…; determining, by the remote server, a failure rate of a first component type using the replacement data, wherein the first component type is associated with at least one automation system among the plurality of automation systems (para 0022: “health data analyzer” has replacement data about a plurality of systems which includes “failure rates” of parts); determining, by the remote server, whether the failure rate of the first component type satisfies a predetermined replacement criterion (para 0022: “health data analyzer” analyzes failure rates and determines a maintenance condition which includes replacement criterion); …
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Buschmann with the further teachings of Bailey.  One would have added to the method for replacing a faulty system component in an automation system of Buschmann the use of a remote server and health analyzer of Bailey.  The motivation would have been to enable a remote system to monitor multiple installations and at the same time keep up to date records on the conditions of components which are potentially far away.  


Regarding claim 2, Buschmann in view of Bailey teaches the method of claim 1.  
Buschmann further teaches wherein the first automation system is a programmable logic controller (PLC) that is coupled to a first hardware component and a second hardware component corresponding to the first component type (para 0043: PLC can operate the old hardware (“first hardware component”) and the new hardware (“second component”), wherein the remote server monitors a number of replacement requests for the first hardware component and the second hardware component (para 0033: the automated (therefore it does the monitoring) system has a “control device 12” which can select from “substitute components”/”second hardware component”).  
Buschmann does not explicitly teach and wherein the remote server determines the failure rate of the first component type using the number of replacement requests over a predetermined time period.  
Bailey teaches and wherein the remote server determines the failure rate of the first component type using the number of replacement requests over a predetermined time period (Fig. 1 “Failure Rates 157”, para 0019: “historical maintenance” monitors replacement requests).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Buschmann with the further teachings of Bailey.  One would have added to the method for replacing a faulty system component in an automation system of Buschmann the use of a remote server which tracks failure rates of Bailey.  The motivation would have been to enable a remote system to monitor multiple installations and supply those installations from one or more offsite parts suppliers.  

Regarding claim 4, Buschmann in view of Bailey teaches the method of claim 1.  
Buschmann does not explicitly teach further comprising: obtaining failure rate data and obsolete component data regarding a second automation system among the plurality of automation systems; determining whether to extend a usage date of the second automation system based on whether the failure rate data and the obsolete component data satisfy a predetermined extension criterion; and transmitting, in response to the failure rate data and the obsolete component data failing to satisfy the predetermined extension criteria, a command to cause the second automation system to be replaced by a third automation system.  
Bailey further teaches further comprising: obtaining failure rate data and obsolete component data regarding a second automation system among the plurality of automation systems (para 0022: “health data analyzer” has replacement data about a plurality of systems which includes “failure rates” of parts); determining whether to extend a usage date of the second automation system based on whether the failure rate data and the obsolete component data satisfy a predetermined extension criterion (para 0019: “health data analyzer” is connected to a “maintenance database” and a “historical maintenance database”,  para 0020: “health data analyzer” also takes input from the sensors, sensor readings can therefore change the expiration time of the automation system); and transmitting, in response to the failure rate data and the obsolete component data failing to satisfy the predetermined extension criteria, a command to cause the second automation system to be replaced by a third automation system (para 0004: system transmits “health data” which causes the system to look for replacement parts (including a third system if necessary)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Buschmann with the teachings of Bailey.  One would have added to the method for replacing a faulty system component in an automation system of Buschmann the use of a “health analyzer” which makes use of the failure rate data and sensor data to update expected failure dates.  The motivation would have been to have a more accurate assessment of component failure dates which would help avoid waste caused by replacing components either too early or too late.  

Regarding claim 6, Buschmann in view of Bailey teaches the method of claim 1.  
Buschmann does not explicitly teach further comprising: obtaining a request to perform a first lifecycle analysis on a second automation system; determining whether to extend a usage date of the second automation system based on obsolete component data regarding the second automation system; and assigning, in response to determining that that the obsolete component data satisfies a predetermined extension criterion, a predetermined date for performing a second lifecycle analysis on the second automation system.  
Bailey further teaches further comprising: obtaining a request to perform a first lifecycle analysis on a second automation system (para 0054: “aircraft health data analyzer 120” requests information and system performs tests); determining whether to extend a usage date of the second automation system based on obsolete component data regarding the second automation system (para 0040: system sends a parts list for the health analyzer to choose replacement parts wherein obsolete parts would either be absent from the list or indicated as being in short supply); and assigning, in response to determining that that the obsolete component data satisfies a predetermined extension criterion (para 0019: “health data analyzer” is connected to a “maintenance database” and a “historical maintenance database”,  para 0020: “health data analyzer” also takes input from the sensors, sensor readings can therefore change the expiration time of the automation system), a predetermined date for performing a second lifecycle analysis on the second automation system (para 0026: “health data analyzer” schedules a date for maintenance which would necessarily include lifecycle analysis).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Buschmann in view of Bailey with the further teachings of Bailey.  One would have added to the method for replacing a faulty system component in an automation system using a health analyzer of Buschmann in view of Bailey the ability to receive requests to perform tests on system components.  The motivation would have been to keep up to date records on the health of components and to use that data from multiple installations to determine maintenance schedules which would save costs by requiring maintenance neither too soon nor too late.  

Regarding claim 7, Buschmann in view of Bailey teaches the method of claim 1.  
Buschmann does not explicitly teach wherein the predetermined replacement criterion corresponds to a predetermined number of component failures over a predetermined amount of time.  
Bailey further teaches wherein the predetermined replacement criterion corresponds to a predetermined number of component failures over a predetermined amount of time (para 0022: “health data analyzer” (which necessarily includes a predetermined replacement criterion) receives failure rates).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Buschmann with the further teachings of Bailey.  One would have added to the method for replacing a faulty system component in an automation system using a health analyzer of Buschmann in view of Bailey the use of failure rates of Bailey.  The motivation would have been to enable the system to make use of actual field data about the system components being used which would likely give more accurate predictions about the maintenance needs of a particular system.  

Regarding claim 8, Buschmann in view of Bailey teaches the method of claim 1.  
Buschmann does not explicitly teach further comprising: transmitting, by the remote server in real-time, a report to a user device regarding the plurality of automation systems wherein the report is presented in the user device using a graphical user interface that describes a consumption of replacement components  by the plurality of automation systems.  
Bailey teaches further comprising: transmitting, by the remote server in real-time, a report to a user device regarding the plurality of automation systems (Fig. 1 memory 132), wherein the report is presented in the user device using a graphical user interface (Fig. 1 GUI 141) that describes a consumption of replacement components  by the plurality of automation systems (Fig. 1 Failure Rates 157).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Buschmann with the further teachings of Bailey.  One would have added to the method for replacing a faulty system component in an automation system using a health analyzer of Buschmann in view of Bailey the communication with a remote server about the failure rates of components.  The motivation would have been to make use of actual field data which is up to date about the characteristics of components.  

Regarding claim 9, Buschmann in view of Bailey teaches…, wherein the memory comprises functionality for: obtaining, from at least one user device, a plurality of replacement requests regarding a plurality of hardware components from a plurality of automation systems (para 0033: the automated (therefore it does the monitoring) system has a “control device 12” which can select from “substitute components”/”second hardware component”);…; and transmitting, in response to determining that the failure rate of the component type fails to satisfy the predetermined replacement criterion, a command to a first automation system among the plurality of automation systems, wherein the command is configured to cause the first automation system to replace at least one hardware component corresponding to the first component type with one or more hardware components corresponding to a second component type, and wherein the first component type is different from the second component type (para 0009: system can select a replacement for the “faulty system component” with a substitute/(second component type) wherein the substitute is from a plurality and so at least potentially different from the second component type).  
Buschmann does not explicitly teach a server, comprising: a processor; and a memory coupled to the processor … determining a failure rate of a first component type using the plurality of replacement requests, wherein the first component type is associated with at least one automation system among the plurality of automation systems; determining whether the failure rate of the first component type satisfies a predetermined replacement criterion.  
Bailey teaches a server, comprising: a processor; and a memory coupled to the processor (Fig. 1 Device 102, para 0028: system can include “a central server”)… determining a failure rate of a first component type using the plurality of replacement requests, wherein the first component type is associated with at least one automation system among the plurality of automation systems (para 0022: “health data analyzer” has replacement data about a plurality of systems which includes “failure rates” of parts); determining whether the failure rate of the first component type satisfies a predetermined replacement criterion (para 0022: “health data analyzer” analyzes failure rates and determines a maintenance condition which includes replacement criterion);…
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Buschmann with the further teachings of Bailey.  One would have added to the device for replacing a faulty system component in an automation system of Buschmann the use of a remote server and health analyzer of Bailey.  The motivation would have been to enable a remote system to monitor multiple installations and at the same time keep up to date records on the conditions of components which are potentially far away.  

Regarding claim 10, Buschmann in view of Bailey teaches the server of claim 9.  
Buschmann teaches wherein the first automation system is a programmable logic controller (PLC) that is coupled to a first hardware component and a second hardware component corresponding to the first component type (para 0043: PLC can operate the old hardware (“first hardware component”) and the new hardware (“second component”), wherein the remote server monitors a number of replacement requests for the first hardware component and the second hardware component (para 0033: the automated (therefore it does the monitoring) system has a “control device 12” which can select from “substitute components”/”second hardware component”).  
Buschmann does not explicitly teach and wherein the remote server determines the failure rate of the first component type using the number of replacement requests over a predetermined time period.  
Bailey teaches and wherein the remote server determines the failure rate of the first component type using the number of replacement requests over a predetermined time period (Fig. 1 “Failure Rates 157”, para 0019: “historical maintenance” monitors replacement requests).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Buschmann with the further teachings of Bailey.  One would have added to the device for replacing a faulty system component in an automation system of Buschmann the use of a remote server which tracks failure rates of Bailey.  The motivation would have been to enable a remote system to monitor multiple installations and supply those installations from one or more offsite parts suppliers.  

Regarding claim 12, Buschmann in view of Bailey teaches the server of claim 9.  
Buschmann does not explicitly teach wherein the memory further comprises functionality for: obtaining failure rate data and obsolete component data regarding a second automation system among the plurality of automation systems; determining whether to extend a usage date of the second automation system based on whether the failure rate data and the obsolete component data satisfy a predetermined extension criterion; and transmitting, in response to the failure rate data and the obsolete component data failing to satisfy the predetermined extension criteria, a command to cause the second automation system to be replaced by a third automation system.
Bailey further teaches wherein the memory further comprises functionality for: obtaining failure rate data and obsolete component data regarding a second automation system among the plurality of automation systems (para 0022: “health data analyzer” has replacement data about a plurality of systems which includes “failure rates” of parts); determining whether to extend a usage date of the second automation system based on whether the failure rate data and the obsolete component data satisfy a predetermined extension criterion (para 0019: “health data analyzer” is connected to a “maintenance database” also takes input from the sensors, sensor readings can therefore change the expiration time of the automation system); and transmitting, in response to the failure rate data and the obsolete component data failing to satisfy the predetermined extension criteria, a command to cause the second automation system to be replaced by a third automation system (para 0004: system transmits “health data” which causes the system to look for replacement parts (including a third system if necessary)).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Buschmann with the teachings of Bailey.  One would have added to the device for replacing a faulty system component in an automation system of Buschmann the use of a “health analyzer” which makes use of the failure rate data and sensor data to update expected failure dates.  The motivation would have been to have a more accurate assessment of component failure dates which would help avoid waste caused by replacing components either too early or too late.  

Regarding claim 14, Buschmann in view of Bailey teaches the server of claim 9.  
Buschmann does not explicitly teach wherein the memory further comprises functionality for: obtaining, from a second automation system, a request to perform a first lifecycle analysis on the second automation system; obtaining, from a plurality of vendor servers, obsolete component data regarding the second automation system; determining whether to extend a usage date of the second automation system based on the obsolete component data; and assigning, in response to determining that that the obsolete component data satisfies a predetermined extension criterion, a predetermined date for performing a second lifecycle analysis on the second automation system.
Bailey further teaches wherein the memory further comprises functionality for: obtaining, from a second automation system, a request to perform a first lifecycle analysis on the second automation system (para 0054: “aircraft health data analyzer 120” requests information and system performs tests); obtaining, from a plurality of vendor servers, obsolete component data regarding the second automation system (para 0040: system sends a parts list for the health analyzer to choose replacement parts wherein obsolete parts would either be absent from the list or indicated as being in short supply); determining whether to extend a usage date of the second automation system based on the obsolete component data (para 0023: “health data analyzer” sets replacement dates using in part “historical maintenance database” as well as a parts list); and assigning, in response to determining that that the obsolete component data satisfies a predetermined extension criterion (para 0019: “health data analyzer” is connected to a “maintenance database” and a “historical maintenance database”,  para 0020: “health data analyzer” also takes input from the sensors, sensor readings can therefore change the expiration time of the automation system), a predetermined date for performing a second lifecycle analysis on the second automation system (para 0026: “health data analyzer” schedules a date for maintenance which would necessarily include lifecycle analysis).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Buschmann in view of Bailey with the further teachings of Bailey.  One would have added to the device for replacing a faulty system component in an automation system using a health analyzer of Buschmann in view of Bailey the ability to receive requests to perform tests on system components.  The motivation would have been to keep up to date records on the health of components and to use that data from multiple installations to determine maintenance schedules which would save costs by requiring maintenance neither too soon nor too late.  

Regarding claim 15, Buschmann in view of Bailey teaches the server of claim 9.  
Buschmann does not explicitly teach wherein the memory further comprises functionality for: transmitting, to the user device in real-time, a report regarding the plurality of automation systems, wherein the report is presented in the user device using a graphical user interface that describes a consumption of replacement components by the plurality of automation systems.  
Bailey teaches wherein the memory further comprises functionality for: transmitting, to the user device in real-time, a report regarding the plurality of automation systems(Fig. 1 memory 132), wherein the report is presented in the user device using a graphical user interface (Fig. 1 GUI 141) that describes a consumption of replacement components by the plurality of automation systems (Fig. 1 Failure Rates 157).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Buschmann with the further teachings of Bailey.  One would have added to the device for replacing a faulty system component in an automation system using a health analyzer of Buschmann in view of Bailey the communication with a remote server about the failure rates of components.  The motivation would have been to make use of actual field data which is up to date about the characteristics of components.  


Regarding claim 16, Buschmann teaches … the instructions comprising functionality for: obtaining replacement data regarding a plurality of hardware components from a plurality of automation systems, wherein the replacement data describe component replacements for a plurality of component types that are used by the plurality of automation systems (para 0033: “control device 12” has replacement data regarding components from a plurality of automation systems), … ; and transmitting, in response to determining that the failure rate of the first component type fails to satisfy the predetermined replacement criterion, a command to a first automation system among the plurality of automation systems, wherein the command is configured to cause the first automation system to replace at least one hardware component corresponding to the first component type with one or more hardware components corresponding to a second component type, and wherein the first component type is different from the second component type (para 0009: system can select a replacement for the “faulty system component” with a substitute/(second component type) wherein the substitute is from a plurality and so at least potentially different from the second component type).  
Buschmann does not explicitly teach a non-transitory computer readable medium storing instructions executable by a computer processor, … determining a failure rate of a first component type using the replacement data, wherein the first component type is associated with at least one automation system among the plurality of automation systems; determining whether the failure rate of the first component type satisfies a predetermined replacement criterion.  
Bailey teaches a non-transitory computer readable medium storing instructions executable by a computer processor (Fig. 1 Device 102, para 0028: system can include “instructions executable by a processor”), … determining a failure rate of a first component type using the replacement data, wherein the first component type is associated with at least one automation system among the plurality of automation systems (para 0022: “health data analyzer” has replacement data about a plurality of systems which includes “failure rates” of parts); determining whether the failure rate of the first component type satisfies a predetermined replacement criterion (para 0022: “health data analyzer” analyzes failure rates and determines a maintenance condition which includes replacement criterion).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium taught by Buschmann with the further teachings of Bailey.  One would have added to the non-transitory computer readable medium for replacing a faulty system component in an automation system of Buschmann the use of a remote server and health analyzer of Bailey.  The motivation would have been to enable a remote system to monitor multiple installations and at the same time keep up to date records on the conditions of components which are potentially far away.  

Regarding claim 17, Buschmann in view of Bailey teaches the non-transitory computer readable medium of claim 16.  
 Buschmann does not explicitly teach wherein the instructions further comprise functionality for: obtaining failure rate data and obsolete component data regarding a second automation system among the plurality of automation systems; determining whether to extend a usage date of the second automation system based on whether the failure rate data and the obsolete component data satisfy a predetermined extension criterion; and transmitting, in response to the failure rate data and the obsolete component data failing to satisfy the predetermined extension criteria, a command to cause the second automation system to be replaced by a third automation system.  
Bailey does teach wherein the instructions further comprise functionality for: obtaining failure rate data and obsolete component data regarding a second automation system among the plurality of automation systems (para 0022: “health data analyzer” has replacement data about a plurality of systems which includes “failure rates” of parts); determining whether to extend a usage date of the second automation system based on whether the failure rate data and the obsolete component data satisfy a predetermined extension criterion (para 0019: “health data analyzer” is connected to a “maintenance database” and a “historical maintenance database”,  para 0020: “health data analyzer” also takes input from the sensors, sensor readings can therefore change the expiration time of the automation system); and transmitting, in response to the failure rate data and the obsolete component data failing to satisfy the predetermined extension criteria, a command to cause the second automation system to be replaced by a third automation system (para 0004: system transmits “health data” which causes the system to look for replacement parts (including a third system if necessary)).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium taught by Buschmann with the teachings of Bailey.  One would have added to the non-transitory computer readable medium for replacing a faulty system component in an automation system of Buschmann the use of a “health analyzer” which makes use of the failure rate data and sensor data to update expected failure dates.  The motivation would have been to have a more accurate assessment of component failure dates which would help avoid waste caused by replacing components either too early or too late.  


Regarding claim 19, Buschmann in view of Bailey teaches the non-transitory computer readable medium of claim 16.  
Buschmann does not explicitly teach wherein the instructions further comprise functionality for: obtaining a request to perform a first lifecycle analysis on a second automation system; determining whether to extend a usage date of the second automation system based on obsolete component data regarding the second automation system; and assigning, in response to determining that that the obsolete component data satisfies a predetermined extension criterion, a predetermined date for performing a second lifecycle analysis on the second automation system.  
 Bailey further teaches wherein the instructions further comprise functionality for: obtaining a request to perform a first lifecycle analysis on a second automation system (para 0054: “aircraft health data analyzer 120” requests information and system performs tests); determining whether to extend a usage date of the second automation system based on obsolete component data regarding the second automation system (para 0040: system sends a parts list for the health analyzer to choose replacement parts wherein obsolete parts would either be absent from the list or indicated as being in short supply); and assigning, in response to determining that that the obsolete component data satisfies a predetermined extension criterion (para 0019: “health data analyzer” is connected to a “maintenance database” and a “historical maintenance database”,  para 0020: “health data analyzer” also takes input from the sensors, sensor readings can therefore change the expiration time of the automation system), a predetermined date for performing a second lifecycle analysis on the second automation system (para 0026: “health data analyzer” schedules a date for maintenance which would necessarily include lifecycle analysis).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium taught by Buschmann in view of Bailey with the further teachings of Bailey.  One would have added to the non-transitory computer readable medium for replacing a faulty system component in an automation system using a health analyzer of Buschmann in view of Bailey the ability to receive requests to perform tests on system components.  The motivation would have been to keep up to date records on the health of components and to use that data from multiple installations to determine maintenance schedules which would save costs by requiring maintenance neither too soon nor too late.  


Regarding claim 20, Buschmann in view of Bailey teaches the non-transitory computer readable medium of claim 16.  
Buschmann does not explicitly teach wherein the predetermined replacement criterion corresponds to a predetermined number of component failures over a predetermined amount of time.  
Bailey further teaches wherein the predetermined replacement criterion corresponds to a predetermined number of component failures over a predetermined amount of time (para 0022: “health data analyzer” (which necessarily includes a predetermined replacement criterion) receives failure rates).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium taught by Buschmann with the further teachings of Bailey.  One would have added to the non-transitory computer readable medium for replacing a faulty system component in an automation system using a health analyzer of Buschmann in view of Bailey the use of failure rates of Bailey.  The motivation would have been to enable the system to make use of actual field data about the system components being used which would likely give more accurate predictions about the maintenance needs of a particular system.  

Claim(s) 3, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160224003 A1 (BUSCHMANN) in view of US 20190304212 A1 (Bailey) in further view of US 20200067789 A1 (Kuti).  

Regarding claim 3, Buschmann in view of Bailey teaches the method of claim 1.  
Buschmann further teaches …wherein the command causes the first automation system to replace the first remote terminal unit with a second remote terminal unit that comprises a second microprocessor (para 0009: substitute component is considered for replacement of the faulty component, para 0009 component could be a robot arm which would comprise a microprocessor),…
Buschmann does not explicitly teach wherein the first automation system is a supervisory control and data acquisition (SCADA) systems and the at least one hardware component comprises a first remote terminal unit that comprises a first microprocessor… and wherein the second remote terminal unit has a lower failure rate than the first remote terminal unit.  
Bailey further teaches … and wherein the second remote terminal unit has a lower failure rate than the first remote terminal unit (para 0022: “health data analyzer” has replacement data about a plurality of systems which includes “failure rates” of parts).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Buschmann with the teachings of Bailey.  One would have added to the method for replacing a faulty system component in an automation system of Buschmann the consideration of failure rates of Bailey.  The motivation would have been to enable the system to get better and more reliable.  
Neither Buschmann nor Bailey explicitly teach wherein the first automation system is a supervisory control and data acquisition (SCADA) systems and the at least one hardware component comprises a first remote terminal unit that comprises a first microprocessor.  
 Kuti teaches wherein the first automation system is a supervisory control and data acquisition (SCADA) systems (para 0068: the PLCs may connect to SCADA) and the at least one hardware component comprises a first remote terminal unit that comprises a first microprocessor (para 0018: remote computing platform collects data about the rest computing apparatus).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Buschmann in view of Bailey with the teachings of Kuti.  One would have added to the method for replacing a faulty system component in an automation system of Buschmann the use of a SCADA system connected to the PLCs.  The motivation would have been to enable more intelligent control over the system and its components.  

Regarding claim 11, Buschmann in view of Bailey teaches the server of claim 9.  
Buschmann further teaches …, wherein the command causes the first automation system to replace the first remote terminal unit with a second remote terminal unit that comprises a second microprocessor (para 0009: substitute component is considered for replacement of the faulty component, para 0009 component could be a robot arm which would comprise a microprocessor), …
Buschmann does not explicitly teach wherein the first automation system is a supervisory control and data acquisition (SCADA) systems and the at least one hardware component comprises a first remote terminal unit that comprises a first microprocessor … and wherein the second remote terminal unit has a lower failure rate than the first remote terminal unit.  
Bailey further teaches and wherein the second remote terminal unit has a lower failure rate than the first remote terminal unit.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Buschmann with the teachings of Bailey.  One would have added to the device for replacing a faulty system component in an automation system of Buschmann the consideration of failure rates of Bailey.  The motivation would have been to enable the system to get better and more reliable.  
Neither Buschmann nor Bailey explicitly teach wherein the first automation system is a supervisory control and data acquisition (SCADA) systems and the at least one hardware component comprises a first remote terminal unit that comprises a first microprocessor.  
Kuti teaches wherein the first automation system is a supervisory control and data acquisition (SCADA) systems (para 0068: the PLCs may connect to SCADA) and the at least one hardware component comprises a first remote terminal unit that comprises a first microprocessor (para 0018: remote computing platform collects data about the rest computing apparatus).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Buschmann in view of Bailey with the teachings of Kuti.  One would have added to the device for replacing a faulty system component in an automation system of Buschmann the use of a SCADA system connected to the PLCs.  The motivation would have been to enable more intelligent control over the system and its components.  


Claim(s) 5, 13, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160224003 A1 (BUSCHMANN) in view of US 20190304212 A1 (Bailey) in further view of US 20150154535 A1 (Wappler).  

Regarding claim 5, Buschmann in view of Bailey teaches the method of claim 4.  
Neither Buschmann nor Bailey explicitly teach wherein the predetermined extension criterion corresponds to a predetermined number of obsolete component types that are used by the second automation system and a failure rate threshold.
Wappler teaches wherein the predetermined extension criterion corresponds to a predetermined number of obsolete component types that are used by the second automation system and a failure rate threshold (para 0075: system checks expiration dates and if the expiration date is passed it finds an alternative asset/component which meets the same asset profile).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Buschmann in view of Bailey with the teachings of Wappler.  One would have added to the method for replacing a faulty system component in an automation system using a health analyzer of Buschmann in view of Bailey the consideration of expiration/obsolete dates from Wappler.  The motivation would have been to avoid using components which would have to be replaced soon after being implemented in the system since switching equipment would create extra work and slow the system down.  


Regarding claim 13, Buschmann in view of Bailey teaches the server of claim 12.  
Neither Buschmann nor Bailey explicitly teach wherein the predetermined extension criterion corresponds to a predetermined number of obsolete component types that are used by the second automation system and a failure rate threshold.  
Wappler teaches wherein the predetermined extension criterion corresponds to a predetermined number of obsolete component types that are used by the second automation system and a failure rate threshold (para 0075: system checks expiration dates and if the expiration date is passed it finds an alternative asset/component which meets the same asset profile).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Buschmann in view of Bailey with the teachings of Wappler.  One would have added to the device for replacing a faulty system component in an automation system using a health analyzer of Buschmann in view of Bailey the consideration of expiration/obsolete dates from Wappler.  The motivation would have been to avoid using components which would have to be replaced soon after being implemented in the system since switching equipment would create extra work and slow the system down.  

Regarding claim 18, Buschmann in view of Bailey teaches the non-transitory computer readable medium of claim 17.  
Neither Buschmann nor Bailey explicitly teach wherein the predetermined extension criterion corresponds to a predetermined number of obsolete component types that are used by the second automation system and a failure rate threshold.  
 Wappler teaches wherein the predetermined extension criterion corresponds to a predetermined number of obsolete component types that are used by the second automation system and a failure rate threshold (para 0075: system checks expiration dates and if the expiration date is passed it finds an alternative asset/component which meets the same asset profile).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium taught by Buschmann in view of Bailey with the teachings of Wappler.  One would have added to the non-transitory computer readable medium for replacing a faulty system component in an automation system using a health analyzer of Buschmann in view of Bailey the consideration of expiration/obsolete dates from Wappler.  The motivation would have been to avoid using components which would have to be replaced soon after being implemented in the system since switching equipment would create extra work and slow the system down.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868